Case 8:21-cv-02122-TPB-CPT Document1 Filed 09/03/21 Page 1of 7 PagelD 1 a

UNITED STATES DISTRICT COURT
‘MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

_. Plaintiff; —
¥v.

LINCOLN LIFE ASSURANCE .
COMPANY OF BOSTON, f/k/a
LIBERTY LIFE ASSURANCE
COMPANY OF BOSTON
A Foreign Corporation,
Defendant.
COMPLAINT
The Plaintiff, Mary Osbourne, by and through undersigned counsel, hereby filesthis
Complaint against LINCOLN LIFE ASSURANCE COMPANY OF BOSTON f/k/a LIBERTY
LIFE ASSURANCE COMPANY OF BOSTON (“LINCOLN LIFE”) and alleges: ,
GENERAL ALLEGATIONS _
1. This is an action under the Employee Retirement Income Security Act

(ERISA), 29 U.S.C. §1001,et seq., specifically §1132 (a)(1)(b). a

2. This Court has jurisdiction pursuant to 28 U.S.C. §1331.
Case 8:21-cv-02122-TPB-CPT Document 1 Filed 09/03/21 Page 2 of 7 PagelD 2

3. Venue is proper in the, United . States District Court for the Middle
District of Florida, where the breach of the employee benefits contract between the parties

took place.

4, At all times material hereto, Plaintiff was covered under a policy of long-
term disability insurance issued by Defendant LINCOLN LIFE.

5. Defendant LINCOLN LIFE is a foreign comporation conducting insurance

business in Hernando County, Florida.

6. At all_times material hereto, Plaintiff was .covered by an employee —

welfare benefit plan sponsored by her employer, which provided long-term disability
insurance benefits through a an insurance policy funded. and administered by the ©
Defendant LINCOLN LIFE as well as other valuable benefits. A copy of the LINCOLN
LIFE long-term disability insurance policy is attached hereto as Exhibit “A.”

7, The plan is an“employee welfare benefit plan’ as defined by ERISA, 29°
U.S.C. § 1002(1) and the policy of insurance which funds these benefits is both underwritten
and administered by LINCOLN LIFE, which wasa fiduciary of the employee benefits plan -
established. by Plaintiff's employer and. which may be sued under ERISA as an entity,
pursuant to 29 U.S,C...§ 1182(d)(1).

8. Defendant. LINCOLN LIFE makes the final decisions to.approve or deny ”

claims under the policy of insurance providing benefits to Plaintiff and bears the ultimate
Case 8:21-cv-02122-TPB-CPT | Document 1 Filed 09/03/21 - Page 3 of 7 PagelD 3°. -

responsibility for paying said claims for benefits, creating an inherent conflict of interest

between LINCOLN LIFE’s duties to the plaintiff as an ERISA fiduciary and duties to

shareholders as a for-profit corporation under federal law.

9. Defendant LINCOLN LIFE’s decision to terminate benefits to the Plaintiff.
was substantially influenced by its conflict-of interest. - |

10. Defendant LINCOLN LIFE has failed to apply the provisions of the insurance
policy at issue consistently with respect to similarly situated claimants |

11, Defendant's notice of denial failed to comply with 29 C.F.R. 2560.503-1(f) as
well as the “full and fair review” provisions of ERISA, -

12, Defendant's plan documenis fail to comply with 09 C.F.R. 2560.503-1 as well
as the “full and fair review” provisions of ERISA.

13. Defendant has failed to comply with its own intemal wales, euidelines,
protocols, and/or other similar criteria relied upon in making the adverse determination
referenced herein, by failing to provide a copy of same to Plaintiff, and by failing to state... -
that same will be provided upon request in its denial of Plaintiff's appeal as required by 29
C.F.R. 2560.503-1(j).

14. In addition, the Defendant has failed and refused io comply with the
provisions of 29 C.F.R. 2560.503-1(b), 29 C.F.R. 2560.503-1(f), 29 C.F.R. 2560.503-1(g), 29

C.F.R, 2560.503-1(h), and 29 CER. 2560.503-1(1) in its administration of Plaintiff's claim.
Case 8:21-cv-02122-TPB-CPT Document1 Filed 09/03/21 Page 4 of 7 PagelD 4

15. Plaintiff has exhausted administrative remedies before filing this action or the
requirement that administrative remedies be exhausted before this action is filed has been
otherwise satisfied, waived, excused, estopped, tolled, rendered moot, rendered a vain act,

or otherwise rendered unnecessary under the statutes, administrative regulations

promulgated by the Secretary of Labor, and/or common law regulating the Employee. ne

Retirement Income Security Act of 1974, 29 USC. 1001, et seq..

16. A copy of this Complaint is contemporaneously filed with the Secretary of
Labor. ,
COUNT ONE

Action to Recover Plan Benefits | .
_.. Pursuant to 29 U.S.C. §1132 (a(D(B)
a Against LINCOLN LIFE | SD

17. Plaintiff religious and readers paragraphs 1 through 16 of this Complaint,
incorporating the same by reference as if specifically reinstated herein.

18. Plaintiff was and is “disabled,” as the term was defined in the long-term
disability insurance ‘policy funded and administered by LINCOLN LIFE at all times
material hereto. — 7 |

19. Defendant LINCOLN LIFE has failed and refused to pay the Plaintiff sums
due pursuant to the long-term disability insurance policy furided and administered by

LINCOLN LIFE, at all times material hereto. -

20. Defendant LINCOLN LIFE has also subjected the Plaintiff to an unreasonable

4.
Case 8:21-cv-02122-TPB-CPT ‘Document 1 Filed 09/03/21 ° Page 5 of 7 PagelD 5

claims process pursuant to 29 CER. 2560.503-1 and. has denied'benefits under the terms) >

of the plan.

21. ‘Plaintiff is accordingly entitled to present evidence of.. disability

under the de novo standard to this Honorable Court

22, Plaintiff is entitled to attorneys’ fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, the Plaintiff Mary Osbourne prays for relief from Defendant
LINCOLN LIFE ASSURANCE COMPANY OF BOSTON f/k/a LINCOLN LIFE
ASSURANCE COMPANY OF BOSTON for benefits due pursuant to the contract of long-
term disability insurance funded by insurance premiums paid to Defendant under the
employee welfare benefit plan pursuant to 29 U.S.C. § 1132(1)(B), plus interest, costs,
attorney’ fees pursuant.to 29 U.S.C. § 1132 (g), and such other relief as the Court may deem
appropriate. |

COUNT TWO -
__» Action.to Clarify Right to Plan Benefits _
Pursuant to 29 U.S.C. §1132 (a)(1)(B)
Against LINCOLN LIFE

23. Plaintiff religious and readers paragraphs 1 through 16 of this Complaint,
incorporating the same by reference as if specifically restated therein. - |

24. Plaintiff is- entitled to long-term disability benefits under the disability
insurance policy which is, the subject of this action.

25. Defendant LINCOLN LIFE has denied that Plaintiff is entitled to long-term
Case 8:21-cv-02122-TPB-CPT Document 1 Filed 09/03/21. Page 6 of 7 PagelD 6

disability insurance benefits under the disability insurance policy which is the subject of
this action.

26. Section 1132(a)(1)(B) specifically authorizes an action to clarify the plaintiff's
rights to benefits subject to the terms of the contract for long-term disability insurance
funded by insurance premiums paid to LINCOLN LIFE, a a

27. Defendant LINCOLN LIFE has subjected the Plaintiff to an unreasonable
claims process pursuant. to 29 CF.R. § 2560.503-1.

28. Plaintiff is entitled to a | declaration that long-term disability insurance
benefits are payable under the disability insurance policy at issue, and is entitled to present
evidence of disability to this effect under the de. nove standard to éhis Honorable Court.

29. ‘Plaintiff is entitled to attorney’s fees authorized by 29 U.S.C. g 1132(g).

WHEREFORE, Plaintiff Mary Osboume prays for relief from Defendant LINCOLN
LIFE ASSURANCE COMPANY OF BOSTON f/k/a LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON for reinstatement of benefits pursuant to the long-term disability -
insurance policy funded and administered by. LINCOLN LIFE ASSURANCE COMPANY
OF BOSTON f/k/a LINCOLN LIFE ASSURANCE COMPANY OF BOSTON pursuant to
§1132 (a)(1)(B), together with any. ancillary benefits to which she may be entitled as aresult
of the reinstatement of such benefits, plus interest, costs, attorney’s fees as authorized by

29 U.S.C. §1132(g), and such other relief as the Court may deem appropriate. —_.
Case 8:21-cv-02122-TPB-CPT Document 1 Filed 09/03/21 Page 7 of 7 PagelD 7

. Respectfully Submitted,

Was Y/ |
William S. Coffman, Jr. Esquire ,
Florida Bar No. 0188158

COFFMAN LAW
15436 N. Florida Avenue, Suite 103 os

 

 

: Tampa, Florida 33613

(813) 935-7030

(813) 935-7277 fax
- erisa@benefitsdenied.com

Trial Counsel for Plaintiff
